DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 13 and 15 remain allowable along with their dependent claims. 
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments to claim 1 have not placed claims 1-12 in condition for allowance. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cross sectional overall height”. Claims 4 and 5, which depends from claim 1, also recites “a cross sectional overall height”. It is not clear if the cross sectional overall height recited in claims 4 and 5 refers to the cross sectional overall height of claim 1 or if it is an additional cross sectional overall height.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aligodarz et al. (US 20160322708) in view of Adachi et al. (US 20010043158).
Regarding claim 1:
Aligodarz et al. disclose (in Figs. 4A, 5A, 8A, 10A, 12E, 17A, 17B, 20A, 20B, 21A, 21B and 21C) a connected dielectric resonator antenna array (1000 e.g. in Fig. 10A) (connected-DRA array) operational at an operating frequency (Para. 0043, Lines 1-2; Para. 0204,Lines 6-7, 12-13; Para. 0206, Lines 4-6) and associated wavelength (Para. 0153, Lines 6-9), the connected-DRA array (See Fig. 10A) comprising: a plurality of dielectric resonator antennas (DRAs) (1020a-1020d), each of the plurality of DRAs (1020a-1020d) comprising at least one volume of non-gaseous dielectric material (Para. 0042, Lines 1-2 – using the dielectric materials have a relative permittivity in the range between 2 and 12; Para. 0158, Lines 1-5); wherein each of the plurality of DRAs (1020a-1020d) has a proximal end (bottom surface of the DRA) at a base of the respective DRA (1020), a distal end (top surface of the DRA) at an apex of the respective DRA (1020), and an overall height, H, from the proximal end (bottom surface of the DRA) to the distal end (top surface of the DRA) as observed in an elevation view of the connected-DRA array (1000); wherein each respective base of the plurality of DRAs (1701 e.g. in Fig. 17B) is configured to be disposed on an electrically conductive ground structure (1730), and corresponding ones of the distal end (top surface of the DRA) of the respective DRA (1701) are disposed at a distance away from the ground structure (1730); wherein each of the plurality of DRAs (1020a-1020d) is physically connected to at least one other of the plurality of DRAs (1020a-1020d) via a relatively thin connecting structure (1070), each connecting 
Aligodarz et al. is silent on that each connecting structure having a cross sectional overall height, h, as observed in the elevation view of the connected DRA array, that is less than the overall height, H, of a respective connected-DRA being formed from at least one of the at least one volume of non-gaseous dielectric material, each connecting structure and the associated volume of the at least one volume of non-gaseous dielectric material forming a single monolithic portion of the connected-DRA array; wherein the overall height, h, is viewed in a same direction as the overall height, H.
Adachi et al. disclose (in Figs. 12, 13, 15 and 16) each connecting structure (34) having a cross sectional overall height, h (height of the connecting structure), as observed in the elevation view (See Fig. 13) of the connected DRA array (31), that is less than the overall height, H (height of the DRAs), of a respective connected-DRA (31) being formed from at least one of the at least one volume of non-gaseous dielectric material (Para. 0193, Lines 7-8), each connecting structure (34) and the associated volume of the at least one volume of non-gaseous dielectric material (Para. 0193, Lines 7-8) forming a single monolithic portion of the connected-DRA array (31); wherein the overall height, h (height of the connecting structure), is viewed in a same direction as the overall height, H (height of the DRAs).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement each connecting structure arranged as taught by Adachi et al. into the device of Aligodarz et al. for the benefit of facilitating signal transmission into the dielectric resonator antenna (DRA) (Para. 0021, Lines 1-5).
Regarding claim 5:
Aligodarz et al disclose each connecting structure (1070) has a cross section overall height that is equal to or less than the operating wavelength of the connected-DRA array (Para. 0174, Lines 4-7). 
Regarding claim 6:
Aligodarz et al. disclose each of the relatively thin connecting structures (1070) having a cross sectional overall width that is equal to or less than 50% of the operating wavelength of the connected-DRA array (Para. 0174, Lines 4-7).
Regarding claim 9:

Regarding claim 10:
Aligodarz et al. disclose (in Figs. 4A and 10A) each of the plurality of DRAs (1020a-1020d) has a proximal end (bottom surface of the DRA) at a base of the respective DRA (1020), and has a distal end (top surface of the DRA) at an apex of the respective DRA (1020); and each of the relatively thin connecting structures (1070) are disposed according to any of the following arrangements: each of the relatively thin connecting structures (1070) are disposed proximate the proximal end (bottom surface of the DRA) of each respective DRA (1020); each of the relatively thin connecting structures (1070) are disposed between the proximal end (bottom surface of the DRA) and the distal end (top surface of the DRA) of each respective DRA (1020); or, each of the relatively thin connecting structures (1070) are disposed proximate the distal end (top surface of the DRA) of each respective DRA (1020).
Claims 2-4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aligodarz et al. (US 20160322708) in view of Adachi et al. (US 20010043158) as applied to claim 1, and further in view of Kakade et al. “Mode Excitation in the Coaxial Probe Coupled Three-Layer Hemisphere Dielectric Resonator Antenna”, IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, VOL. 59, NO. 12, DECEMBER 2011.
Regarding claim 2:
Aligodarz as modified is silent on that each of the plurality of DRAs further comprises: a plurality of volumes of dielectric materials comprising N volumes, N being an integer equal to or greater than 3, disposed to form successive and sequential layered volumes V(i), i being an integer from 1 to N, wherein volume V(1) forms an innermost volume, wherein a successive volume from at least V(i+1) to at least V(N−1) forms a layered shell disposed over and at least partially embedding volume V(i), wherein volume V(N) at least partially embeds all volumes V(1) to V(N−1).
Kakade et al. disclose (in Fig. 1) DRA structure comprising: a plurality of volumes of dielectric materials (Ԑr1, µr1, ԐrN, µrN) comprising N volumes (N Layer), N being an integer equal to or greater than 3 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the inventionwas filed to implement the plurality of volumes of dielectric materials as taught by Kakade et al. into the DRA array of Aligodarz et al. for the benefit of tuning the antenna structure by exciting the antennas at a hgh mode, maintaining the broadband characteristics of the antenna structure (See Abstract.)
Regarding claim 3:
Aligodarz as modified do not explicitly disclose the layered shell comprises non-gaseous dielectric material.
Kakade et al. disclose the layered shell comprises non-gaseous dielectric material (with permittivity greater than 2; Page 4466; Lines 10-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the inventionwas filed to implement the layered shell comprising non-gaseous dielectric material as taught by Kakade et al. into the device of Aligodarz et al. for the benefit of achieving a design suitable for broadband and high gain arrays at microwave and millimeter wave applications (See Abstract).
Regarding claim 4:
Aligodarz et al. disclose each connecting structure (1070) has a cross sectional overall height that is equal to or less than 50% of the overall height of a respective connected DRA (Para. 0174, Lines 4-8.)
Regarding claim 7:
Aligodarz et al. disclose the plurality of DRAs (1020a-1020d) are spaced apart to each other on a plane (110), and the connecting structures (1070) are arranged according to any one of the following arrangement; the connecting structures (1070) interconnect closest adjacent pairs (1020a and 1020b) of the plurality of DRAs (1020a-1020d), and do not interconnect diagonally closest pairs (1020a and 1020c) of the plurality of DRAs (1020a-1020d).
Regarding claim 8:

Regarding claim 11:
Aligodarz as modified disclose (e.g. in Fig. 8A) an electrically conductive ground structure (110), wherein the plurality of DRAs (870a-870c) are disposed on the ground structure (110); and a signal feed  (740) disposed and structured to be electromagnetically coupled to one or more of the respective pluralityof volumes of dielectric materials (870a-870c.)
Regarding claim 12:
Aligodarz as modified is silent on that each innermost volume V(1) of each of the plurality of DRAs comprises a gas.
Kakade et al. disclose each innermost volume V(1) of each of the plurality of DRAs comprises a gas (Para. 0008, Lines 12-13; Para. 0009, Lines 13-14; Para. 0171, Lines 15-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the inventionwas filed to implement gas in the innermost volume as taught by Kakade et al. into the DRA array of Aligodarz et al. for the benefit of tuning the antenna structure by exciting the antennas at a high mode, maintaining the broadband characteristics of the antenna structure (See Abstract.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845